Citation Nr: 0506798	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-08 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for athlete's foot.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a fungal infection 
of the ears.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in relevant part, denied the 
eight claims listed on the title page of this decision and 
remand.  The veteran filed a timely appeal to these adverse 
determinations.

In September 2004, the veteran testified at a Travel Board 
hearing at the RO before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  At 
the time of this hearing, the veteran indicated in writing 
that he wished to withdraw his appeal as to the issue of 
entitlement to an increased (compensable) rating for 
residuals of a left wrist fracture.  As that issue has 
validly been withdrawn pursuant to 38 C.F.R. § 20.204(a), the 
issue of an increased (compensable) rating for residuals of a 
left wrist fracture is not before the Board at this time.

The Board also observes that at the time of this hearing, he 
submitted additional evidence in support of his claims, 
consisting of statements from two private physicians, private 
visual testing results, a photograph, and a statement from 
the veteran.  Accompanying this evidence was a signed 
statement from the veteran indicating that he wished to waive 
initial RO consideration of the evidence.  As such, Board 
adjudication of the veteran's claims is proper at this time.  
See 38 C.F.R. § 20.1304 (2004).

In addition, during this hearing the veteran requested that 
the record be held open for an additional period of 60 days 
to allow him to obtain and submit additional evidence 
relevant to his claims.  This request was granted by the 
undersigned.  Subsequently, in October 2004 the veteran 
submitted a packet of VA and private evidence to the Board 
for consideration.  However, as will be explained in more 
detail in the REMAND portion of this decision, no waiver of 
initial RO review accompanied this evidence.  A preliminary 
review of this evidence indicates that it does not appear to 
be relevant to the issues of service connection for bilateral 
hearing loss, service connection for athlete's foot, new and 
material evidence to reopen a claim for service connection 
for a stomach disorder, and new and material evidence to 
reopen a claim for service connection for a fungal infection 
of the ears.  Therefore, the Board determines that 
adjudication of these issues, and these issues only, may 
proceed at this time.

The issues of the veteran's entitlement to service connection 
for a prostate disorder, service connection for skin cancer, 
service connection for PTSD, and new and material evidence to 
reopen a claim for service connection for an eye disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence relating his current bilateral sensorineural hearing 
loss, first shown by the record in 1998, to his period of 
military service 52 years earlier.

3.  The sole medical opinion relating the veteran's fungal 
infection of the feet, first shown by the record in 1998, to 
his period of military service 52 years earlier is not 
persuasive, as it was not based on a review of the medical 
records, including the veteran's service medical records, 
does not contain a supporting rationale, and does not account 
for the 52 year gap between service and the first evidence of 
a fungal infection of the feet.

4.  In a rating decision dated in June 1946, the RO 
originally denied the veteran's claims for service connection 
for a fungal infection of the ears; the veteran did not file 
a timely appeal to this decision.

5.  The evidence received since the time of the RO's June 
1946 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a fungal 
infection of the ears.

6.  The veteran's claims file does not contain competent 
evidence relating his current fungal infection of the ears, 
first shown by the record in 1989, to his period of military 
service 43 years earlier.

7.  In a rating decision dated in August 1989, the RO 
originally denied the veteran's claim for service connection 
for a stomach disorder; the veteran did not file a timely 
appeal to this decision.

8.  The evidence received since the time of the RO's August 
1989 decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a stomach 
disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 

2.  Athlete's foot was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

3.  The June 1946 RO rating decision which denied service 
connection for a fungal infection of the ears is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

4.  The evidence received since the June 1946 RO rating 
decision is new and material, and the claim for service 
connection for a fungal infection of the ears is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2002).

5.  A fungal infection of the ears was neither incurred in 
nor aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

6.  The August 1989 RO rating decision which denied service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

7.  The evidence received since the August 1989 RO rating 
decision is not new and material, and the claim for service 
connection service connection for a stomach disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claims were filed in February 1998, prior to 
the November 2000 effective date of the VCAA, and remain 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in December 1998, in the statement of the case (SOC) issued 
in April 1999, in the supplemental statement of the case 
(SSOC) issued in May 2004, during the course of the veteran's 
hearing before the undersigned in September 2004, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2004, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues being decided in this decision, and 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes and 
examination reports, post-service private treatment notes and 
medical opinions, and several personal statements made by the 
veteran in support of his claims.  The veteran testified at a 
hearing held before the undersigned at the RO in September 
2004, and a transcript of his testimony has been added to the 
claims file.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claims and that additional assistance is not required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the certification 
of the appellant's case to the Board in June 2004, the Board 
hearing in September 2004 and before the file transfer to the 
Board in December 2004.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Indeed, the 
appellant has submitted numerous statements to VA showing why 
he believes he is entitled to the benefits he is seeking, and 
recently testified before the undersigned.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   




I.  Service Connection Issues

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral hearing loss 

Evidence relevant to the veteran's claim for bilateral 
hearing loss includes his service medical records, which are 
negative for any recorded evidence of complaints or diagnoses 
of, or treatment for, hearing loss.  The veteran's January 
1946 service separation examination indicated that the 
veteran's right and left hearing was 15/15 to both whispered 
voice and spoken voice, and that there were no diseases or 
defects of the ears.

The first, and indeed the only, post-service medical evidence 
relating to hearing loss is the report of a VA audiological 
evaluation conducted in August 1998.  At that time, the 
reason for referral was listed as "hearing loss, 
longstanding with tinnitus since WWII."  Following 
audiometric testing, the examiner rendered a diagnosis of 
moderate to severe sensorineural hearing loss, bilateral, 
above 2,000 Hertz.

At the time of the veteran's hearing before the undersigned 
in September 2004, he testified that he first noticed he had 
hearing loss in service, when two clerks in a store spoke to 
him and he did not hear what they said.  He stated that he 
was not treated for hearing loss in service, and that his 
hearing was never tested in service.  He reported that he was 
first diagnosed with hearing loss in 1998 or 1999.  When 
asked why he believed his hearing loss was related to 
service, he indicated that he was exposed to noise aboard an 
ocean-going tugboat in service, including the noise from the 
fire of a 22-inch cannon.

Following a review of the record, the Board finds that there 
is no competent evidence linking the veteran's bilateral 
sensorineural hearing loss, first diagnosed in 1998, to his 
period of military service which ended some 52 years earlier.  
Although the VA examiner who examined the veteran in August 
1998 did note that the veteran had "hearing loss, 
longstanding with tinnitus since WWII," this notation 
appears to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating current hearing loss to this time, 
particularly as it was contained in the section of the report 
entitled "Reason for Referral."  Furthermore, this reported 
history is not supported by the other evidence of record, 
since, as noted above, the veteran's service medical records 
themselves are entirely negative for contemporaneous 
complaints or diagnoses of, or treatment for, hearing loss.  
In any case, "evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current bilateral hearing loss is related to his active 
duty military service.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his hearing loss.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current 
bilateral hearing loss, first diagnosed in 1998, is related 
to noise exposure aboard a tugboat 52 years earlier cannot be 
accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Athlete's foot

Evidence relevant to the veteran's claim for athlete's foot 
includes his service medical records, which are negative for 
any recorded evidence of complaints or diagnoses of, or 
treatment for, athlete's foot.  The veteran's January 1946 
service separation examination indicated that the veteran's 
skin and feet were normal.

The first, and indeed the only, post-service medical evidence 
of fungal infections of the feet is found in a VA outpatient 
treatment note dated in June 1998, at which time the veteran 
complained of a fungal infection on both feet.  Examination 
revealed a fungal infection in between his toes.  The 
examiner rendered a diagnosis of a fungal infection of the 
feet, and prescribed medication for treatment.  The examiner 
did not relate this disorder to the veteran's period of 
active duty service, which ended some 52 years earlier.

The only other relevant item of medical evidence is a 
statement from a private physician, F. C., who stated in a 
March 2000 letter that the veteran "as a result of his time 
in the Navy, has acquired several medical problems."  Of 
relevance to the instant claim is his statement that "It is 
also my opinion that his recurrent bouts of foot fungus can 
be attributed to the damp environment that he was exposed to 
over his years in the naval service."   No additional 
information was provided by this physician.

At the time of the veteran's hearing before the undersigned 
in September 2004, he testified that all of the personnel 
serving aboard his ship had "rampant fungus infections, 
including athlete's foot," as they only had one shower for 
80 men.  He stated that even today, he was bothered by 
athlete's feet.

Following a review of the evidence, the Board observes that 
the only medical opinion relating the veteran's current foot 
fungus, first shown by the medical evidence in 1998, to his 
period of military service 52 years earlier is the statement 
by Dr. F. C., whose entire medical opinion was "It is also 
my opinion that his recurrent bouts of foot fungus can be 
attributed to the damp environment that he was exposed to 
over his years in the naval service."  In general, the Board 
is responsible for assessing the credibility and weight to be 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  Such assessments extend to medical evidence.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  Following a review of 
this two opinions, the Board finds that it is not persuasive 
for several reasons.

First, it is unclear what records, if any, Dr. F. C. reviewed 
in formulating his opinion, as he did not state that he had 
reviewed any prior medical records.  Of note, a review of the 
treatment records of the veteran by Dr. F. C. from January 
1997 to June 1998 does not indicate that Dr. F. C. actually 
treated the veteran for this disorder at any time.  In any 
case, as there is no evidence that he reviewed the veteran's 
service medical records, or indeed any other relevant medical 
records, in forming his opinion, his statements regarding the 
service incurrence of a current disability is of limited 
probative value.

Second, Dr. F. C. did not support his bare one-sentence 
opinion with any supporting medical or factual rationale, but 
merely offered a conclusory opinion, apparently based upon 
the veteran's own reports and recollections of his service 
more than five decades earlier.  The absence of any 
supporting rationale reduces the probative value of Dr. F. 
C.'s conclusion.

Finally, Dr. F. C. did not account for, or otherwise address, 
the absence of any contemporaneous evidence of any fungal 
infections of the feet in service, or, indeed, for more than 
50 years thereafter.  While he stated that the veteran's 
fungal infection of the feet, first shown in 1998, was a 
result of the "damp environment" in the military, he did 
not address the possible effects of any post-service dampness 
experienced by the veteran, or any other risk factors or 
environmental situations the veteran experienced in the 52 
years after service until his first post-service diagnosis.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Dr. F. C.'s 
failure to explain why dampness experienced by the veteran in 
service in the early to mid 1940s was more likely the cause 
of the veteran's current fungal infections of the feet 52 
years later than any dampness experienced by the veteran in 
the many decades that followed further reduces the probative 
value of his opinion.

The Board has considered the veteran's own contentions, to 
the effect that everyone on his ship had a fungal infection 
of the feet, and that his current fungal infection of the 
feet is related thereto.  Once again, the Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection, but as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his fungal infection of the feet.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Thus, the 
Board finds that the veteran's contention that his current 
fungal infection of the feet is related to a fungal infection 
he had while in the military cannot be accepted as competent 
evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for athlete's foot.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  New and Material Evidence Issues

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claims to reopen were filed in 
February 1998, which is well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).





A.  Fungal infection of the ears

In a June 1946 rating decision, the RO initially denied the 
veteran's claim for service connection for a fungal disorder 
of the ears on the basis that his service medical records, 
which were only records available at that time, did not show 
any complaints or diagnoses of, or treatment for, a fungal 
infection of the ears, including at the time of the veteran's 
January 1946 service separation examination.  

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in June 1946.  However, no 
appeal was filed within one year of notification of the June 
1946 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final June 1946 
decision includes VA outpatient treatment notes, which show 
multiple instances of complaints and diagnoses of, and 
treatment for, an itchy rash around the ears, among other 
places, beginning in 1989.  This disorder was generally 
diagnosed as either seborrheic keratoses or xerosis.  The 
Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for a 
fungal infection of the ears is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a Supplemental Statement of the Case in May 2004, 
at which time the veteran was notified of all applicable laws 
and regulations pertaining to service connection, including 
those provisions relating to direct service connection, 
aggravation of a preservice disability, the burden of proof, 
reasonable doubt, and VA's duty to assist.  In addition, the 
veteran has been given multiple opportunities to submit 
evidence and argument on the merits of the issue, which he 
has done, and the RO has fully addressed these arguments.  
Furthermore, at the time of the veteran's September 2004 
hearing, detailed above, the veteran testified extensively 
regarding the merits of his claim that his fungal disorder of 
the ears should be service connected.  Under these 
circumstances, the Board may proceed to adjudicate this claim 
without prejudice to the veteran.

Turning to the merits of the veteran's claim for service 
connection for a fungal infection of the ears, the Board 
finds that while the evidence supports a finding of a current 
dermatologic disorder of the ears, variously diagnosed, there 
is no competent evidence which relates any dermatologic 
disorder of the ears to the veteran's period of military 
service, some 43 years prior to the first post-service 
diagnosis of such a disorder in 1989.

Indeed, the only evidence which would tend to relate the 
veteran's current fungal infection of the ears to his active 
duty service is his own assertions, made in various 
correspondence sent to the VA and at the time of his hearing 
before the undersigned, to the effect that he remembers that 
doctors put a purple fluid in his ears to treat a fungal 
infection while he was hospitalized in Guadalcanal, and this 
his current dermatologic disorder of the ears might be 
related to that instance.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his current fungal infection of the 
ears.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a fungal infection of the ears.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Stomach disorder

In an August 1989 rating decision, the RO initially denied 
the veteran's claim for service connection for a stomach 
disorder on the basis that the veteran's service medical 
records did not show a stomach disorder.  Also of record at 
that time was a VA discharge summary reflecting 
hospitalization from May 27, 1957 to June 10, 1957 for a 
duodenal ulcer.  The veteran was placed on medication and an 
advanced ulcer diet, and the ulcer improved without surgical 
intervention.  These records indicate that the veteran's 
problems began 3 months prior to hospitalization in May 1957, 
and did not relate his stomach problems to service in any 
way.  

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in August 1989.  However, 
no appeal was filed within one year of notification of the 
August 1989 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2004).

The laws and regulations pertaining to reopening a 
previously-denied and final claim are set forth above, and 
pertain to this issue as well.  

Relevant evidence submitted since the final August 1989 
decision includes VA and private treatment notes, which do 
not show any complaints or diagnoses of, or treatment for, 
any stomach problems.

At the time of the veteran's hearing, he testified that he 
experienced extreme seasickness in service, and vomited 
often.  He testified that he was never treated for any 
stomach problems in service.  He also stated that after 
service, in the late 1940s or early 1950s, he experienced 
stomach problems.  He was diagnosed with an ulcer, which 
resolved, and a gall bladder disorder, which resulted in the 
removal of his gallbladder.  He stated that he had no current 
stomach disorder, but believed that his stomach problems 
shortly after service were related to his seasickness.  He 
also stated that no doctor had ever told him that his ulcer 
or gallbladder problems were related to his severe 
seasickness in service.  The veteran was advised during his 
hearing that he needed evidence of a current disability and a 
medical opinion linking the condition to service.  He was 
also advised that the record would be held open for 60 days 
to give him the opportunity to submit additional evidence.  
As noted above no additional evidence on this issue was 
submitted with the evidence sent in after his hearing. 

The Board finds that these records are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Essentially, these newly-submitted 
records contain no medical evidence showing that the veteran 
currently suffers from a stomach disorder for which service 
connection could be granted, which is a prerequisite for 
establishing a valid service connection claim.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) ("[i]n order for 
the veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").  The only relevant evidence received since 
August 1989 consists of the veteran's own statements and 
hearing testimony.  However, where, as here, resolution of 
the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a stomach disorder.  As discussed 
during his hearing, to reopen his claim the veteran needs 
competent medical evidence, such as an opinion, preferably 
based on review of the medical evidence, that he suffers from 
a current stomach disorder which is related to a disease or 
injury suffered in service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for athlete's foot is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a fungal infection 
of the ears is reopened.  To this extent, the appeal is 
allowed.

Service connection for a fungal infection of the ears is 
denied.

New and material evidence having not been submitted, the 
veteran's claim for service connection for a stomach disorder 
is not reopened.


REMAND

The Board observes that at the time of the veteran's hearing 
before the undersigned in September 2004, the veteran 
submitted a packet of evidence for Board consideration.  At 
that time, he included a written waiver of initial RO review 
of that evidence.  As to that evidence, there is no dispute 
that Board consideration of those records is proper at this 
time.

During the course of his hearing, the veteran was 
specifically advised that if he submitted evidence after the 
hearing, he would "need to have a waiver of regional office 
review for that evidence, the same as the evidence that you 
submitted today," unless he stated that the waiver he 
submitted with the evidence he submitted at the time of the 
hearing applied to any future evidence submitted as well.  In 
this regard, the veteran's representative specifically asked 
the veteran if he wanted the waiver he submitted at the time 
of the hearing to apply to any additional evidence he might 
submit within 60 days following the date of the hearing.  
However, the veteran did not directly answer this question.  
In any case, he did not state that he wished his waiver to 
apply prospectively to any evidence submitted within 60 days 
following the date of the hearing.  

In October 2004, within 60 days of the date of the hearing, 
the veteran submitted a packet of VA and private evidence to 
the Board for consideration.  He did not include a waiver of 
initial RO review of this evidence with his submission.  A 
preliminary review of this evidence indicates that it is at 
least potentially relevant to the issues of the veteran's 
entitlement to service connection for a prostate disorder, 
service connection for skin cancer, service connection for 
PTSD, and new and material evidence to reopen a claim for 
service connection for an eye disorder.  In general, a waiver 
of initial RO review of such evidence must be received in 
order to allow the Board to consider such evidence in the 
first instance.  See 38 C.F.R. § 20.1304 (2004) (additional 
evidence submitted within 90 days following certification and 
transfer of an appeal to the Board must be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit or benefits sought on appeal 
may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal).  This 
is all the more so in this case, where:  (1) the veteran was 
specifically advised during his hearing of the need to submit 
a waiver with any future evidence submitted to the Board, 
unless he indicated during his hearing that he intended that 
the waiver he was submitting on the day of the hearing be 
applied prospectively; (2) the veteran was specifically asked 
by his representative if he wanted his waiver to so apply, 
but did not respond in the affirmative; and (3) the veteran 
submitted evidence on the date of the hearing with a signed 
waiver, thus indicating that he knew that a waiver was 
required when submitted evidence to the Board and that he 
understood the process for completing such a waiver.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should consider the veteran's 
claims of entitlement to service 
connection for a prostate disorder, 
service connection for skin cancer, 
service connection for PTSD, and new and 
material evidence to reopen a claim for 
service connection for an eye disorder, 
with due consideration of the evidence 
received subsequent to the issuance of 
the most recent SSOC in May 2004.  If any 
determination remains unfavorable to the 
veteran, he and his representative must 
be furnished with an SSOC in accordance 
with 38 U.S.C.A. § 7105(d) and 38 C.F.R. 
§ 19.31, and be afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


